Title: To Alexander Hamilton from Benjamin Lincoln, 7[–8] October 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston Octr 7 [–8] 1791
Sir

I was very unhappy the last evening on the receipt of your letter by the post to find that the papers I forwarded in April last respecting my purchase of the public securtes had not answered your wishes. Before I forwarded them I examined the law & your instructions and intended fully to comply with both. I therefore was induced in the statement of my account of my transactions in the business to mention in each charge the time of purchase, the person of whom purchased, the different species of the public debt, the amount of each security, the sum I paid for each kind, and the full sum paid to each person of whom I purchased, with this statement I forwarded my vouchers.
At the time of transacting the business I supposed I had nothing more to do in order to bring it to a close than to forward to you the different kind of public securites received. This caused some delay, but on finding they were to be changed I immediately attempted it and sent as soon as they could be obtained transfers to the Commissioners of the sinking fund of the public stock amounting to fifty thousand & twenty odd dollars estimating the 6 ⅌ Cents at 18/9 & the 3 ⅌ Cents & the deffered debt at 9/9 the price I gave saving about nine dollars in the whole
The ballance is in my favour saving a little interest the amount of which with a transfer in the name of the Commissioners I now inclose with a new statemen of the whole business which I hope will meet your approbation.
In my letter to you, covering my accounts, in April last, I mentioned this matter of interest and requested your direction whether it should be forwarded in Cash or whether I should, with it, purchase public securities as with the sum I received from the treasury.
I have been this particular in this representation to remove if possible from your mind any impressions which may have been made that the delay in compleating this business has arisen from an unjustifiable inattention on my part.
Saturday Octr 8     I am just returned from Mr. Appletons Loan office, I find there that the interest due on the public securities which have been transferred in his office to the Commissioners of the Sinking fund purchased by me stands part credited to me & part to the said Commissioners. A doubt arises in Mr. Appletons mind how the interest which stands Credited to them shall be discharged. He wishes your direction on the subject. As the whole interest stand precisely on the same bottom, the whole being public property, and as you may wish the same line of Conduct should be pursued, respecting that Cr. to me & that Credited to the Commissioners I think it best to postpone any farther proceedings respecting it until I shall have your directions so that you will not find the transfer inclosed which I yesterday intended should be.
Secy of the Treasury
 